UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10475 COUNTRY MUTUAL FUND TRUST (Exact name of registrant as specified in charter) 1705 Towanda Avenue Bloomington, IL 61702 (Address of principal executive offices) (Zip code) Virginia L. Eves, Esq. Office of the General Counsel 1701 Towanda Avenue Bloomington, IL 61702 (Name and address of agent for service) Registrant's telephone number, including area code: 309-557-2629 Date of fiscal year end: June 30 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. The Country Bond Fund did not have any proxy votes during the reporting period July 1, 2006 through June 30, 2007. Name of Fund: COUNTRY Growth Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker FOREST LABORATORIES, INC. 08/07/2006 345838106 FRX Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For HOWARD SOLOMON For For NESLI BASGOZ, M.D. For For WILLIAM J. CANDEE, III For For GEORGE S. COHAN For For DAN L. GOLDWASSER For For KENNETH E. GOODMAN For For LESTER B. SALANS, M.D. For For 2. RATIFICATION OF BDO SEIDMAN, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER Company Name Meeting Date CUSIP Ticker MEDTRONIC, INC. 08/24/2006 585055106 MDT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For RICHARD H. ANDERSON For For MICHAEL R. BONSIGNORE For For ROBERT C. POZEN For For GORDON M. SPRENGER For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER Against For 3. TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL ENTITLED "DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL." SHAREHOLDER Company Name Meeting Date CUSIP Ticker SYMANTEC CORPORATION 09/13/2006 871503108 SYMC Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For MICHAEL BROWN For For WILLIAM T. COLEMAN For For DAVID L. MAHONEY For For ROBERT S. MILLER For For GEORGE REYES For For DAVID ROUX For For DANIEL H. SCHULMAN For For JOHN W. THOMPSON For For V. PAUL UNRUH For For 2. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2 PLAN, INCLUDING AN INCREASE OF 40,000, THE PLAN, THE MODIFICATION OF THE SHARE POOL AVAILABLE UNDER THE PLAN TO REFLECT A RATIO-BASED POOL, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. ISSUER For For 3. TO RATIFY THE SELECTION OF KPMG LLP AS SYMANTEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 ISSUER Company Name Meeting Date CUSIP Ticker FEDEX CORPORATION 09/25/2006 FDX Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For JAMES L. BARKSDALE For For AUGUST A. BUSCH IV For For JOHN A. EDWARDSON For For JUDITH L. ESTRIN For For J. KENNETH GLASS For For PHILIP GREER For For J.R. HYDE, III For For SHIRLEY A. JACKSON For For STEVEN R. LORANGER For For CHARLES T. MANATT For For FREDERICK W. SMITH For For JOSHUA I. SMITH For For PAUL S. WALSH For For PETER S. WILLMOTT For For 2. APPROVAL OF AMENDMENTS TO CERTIFICATE OF INCORPORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. ISSUER For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER Against For 4. STOCKHOLDER PROPOSAL REGARDING GLOBAL WARMING REPORT. Shareholder Against For 5. STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING FOR DIRECTOR ELECTIONS. Shareholder Company Name Meeting Date CUSIP Ticker ORACLE 10/09/06 68389X105 ORCL Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For JEFFREY O. HENLEY For For LAWRENCE J. ELLISON For For DONALD L. LUCAS For For MICHAEL J. BOSKIN For For JACK F. KEMP For For JEFFREY S. BERG For For SAFRA A. CATZ For For HECTOR GARCIA-MOLINA For For H. RAYMOND BINGHAM For For CHARLES E. PHILLIPS, JR For For NAOMI O. SELIGMAN For For 2. PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2007 EXECUTIVE BONUS PLAN. ISSUER For For 3. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2007. ISSUER For For 4. PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED 1993 DIRECTORS' STOCK PLAN. ISSUER Company Name Meeting Date CUSIP Ticker THE PROCTOR & GAMBLE COMPANY 10/10/06 742718109 PG Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For NORMAN R. AUGUSTINE For For A.G. LAFLEY For For JOHNATHAN A. RODGERS For For JOHN F. SMITH, JR. For For MARGARET C. WHITMAN For For 2.APPROVE AMENDMENT TO THE CODE OF REGULATIONS TO DECREASE THE AUTHORIZED NUMBER OF DIRECTORS ON THE BOARD ISSUER For For 3. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER For For 4. REAPPROVE AND AMEND THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE PROCTER & GAMBLE 2 PLAN ISSUER Against For 5. SHAREHOLDER PROPOSAL - AWARD NO FUTURE STOCK OPTIONS Shareholder Company Name Meeting Date CUSIP Ticker DUKE ENERGY CORPORATION 10/24/06 26441C105 DUK Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For ROGER AGNELLI For For PAUL M. ANDERSON For For WILLIAM BARNET, III For For G. ALEX BERNHARDT, SR. For For MICHAEL G. BROWNING For For PHILLIP R. COX For For WILLIAM T. ESREY For For ANN MAYNARD GRAY For For JAMES H. HANCE, JR. For For DENNIS R. HENDRIX For For MICHAEL E.J. PHELPS For For JAMES T. RHODES For For JAMES E. ROGERS For For MARY L. SCHAPIRO For For DUDLEY S. TAFT For For 2. APPROVAL OF THE DUKE ENERGY CORPORATION 2006 LONG-TERM INCENTIVE PLAN. ISSUER For For 3. RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2006. ISSUER Company Name Meeting Date CUSIP Ticker MICORSOFT CORPORATION 11/14/06 594918104 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder 1A. ELECTION OF DIRECTOR: WILLIAM H. GATES III Issuer 1B. ELECTION OF DIRECTOR: STEVEN A. BALLMER Issuer 1C. ELECTION OF DIRECTOR: JAMES I. CASH JR. Issuer 1D. ELECTION OF DIRECTOR: DINA DUBLON Issuer 1E. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Issuer 1F. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Issuer 1G. ELECTION OF DIRECTOR: CHARLES H. NOSKI Issuer 1H. ELECTION OF DIRECTOR: HELMUT PANKE Issuer 1I. ELECTION OF DIRECTOR: JON A. SHIRLEY Issuer 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Issuer 3. SHAREHOLDER PROPOSAL - RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS Shareholder 4. SHAREHOLDER PROPOSAL - SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY Shareholder 5. SHAREHOLDER PROPOSAL - HIRING OF PROXY ADVISOR Shareholder Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS, INC 11/15/06 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Issuer CAROL A. BARTZ M. MICHELE BURNS MICHAEL D. CAPELLAS LARRY R. CARTER JOHN T. CHAMBERS DR. JOHN L. HENNESSY RICHARD M. KOVACEVICH RODERICK C. MCGEARY STEVEN M. WEST JERRY YANG 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. Issuer 3. PROPOSAL SUBMITTED BY A SHAREHOLDER URGING THE BOARD OF DIRECTORS TO ADOPT A POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS AREREQUISITE TO VESTING, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder 4. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD'S COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPORT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder 5. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Company Name Meeting Date CUSIP Ticker EMERSON ELECTRIC CO. 2/6/07 291011104 EMR Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For C. FERNANDEZ G For For W. J. GALVIN For For R. L. RIDGWAY For For R. L. STEPHENSON For For 2. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date CUSIP Ticker JANUS INVESTMENT FUND 02/16/07 471023770 JMIXX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. APPROVE THE TRANSACTIONS CONTEMPLATED UNDER AN AGREEMENT AND PLAN OF REORGANIZATION, WHICH WOULD RESULT IN THE TRANSFER OF A PORTION OF THE ASSETS OF JANUS MONEY MARKET FUND HAVING A VALUE EQUAL TO THE AGGREGATE NET ASSET VALUE OF THE INSTITUTIONAL SHARES AND SERVICE SHARES OF JANUS MONEY MARKET FUND, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. ISSUER Company Name Meeting Date CUSIP Ticker NOKIA 05/03/07 654902204 NOK Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.APPROVAL OF THE INCOME STATEMENTS AND BALANCE SHEETS. ISSUER For For 2. APPROVAL OF A DIVIDEND OF EUR 0.43 PER SHARE. ISSUER For For 3. APPROVAL OF THE DISCHARGE OF THE CHAIRMAN, THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY. ISSUER For For 4. APPROVAL OF THE AMENDMENT OF THE ARTICLES OF ASSOCIATION. ISSUER For For 5. APPROVAL OF THE REMUNERATION TO BE PAID TO THE MEMBERS OF THE BOARD. ISSUER For For 6. APPROVAL OF THE COMPOSITION OF THE BOARD OF DIRECTORS. ISSUER For For 7. DIRECTOR ISSUER For For GEORG EHRNROOTH For For LALITA D. GUPTE For For DANIEL R. HESSE For For DR. BENGT HOLMSTROM For For DR. HENNING KAGERMANN For For OLLI-PEKKA KALLASVUO For For PER KARLSSON For For JORMA OLLILA For For DAME MARJORIE SCARDINO For For KEIJO SUILA For For VESA VAINIO For For 8. APPROVAL OF THE REMUNERATION TO BE PAID TO THE AUDITOR. ISSUER For For 9. APPROVAL OF THE RE-ELECTION OF PRICEWATERHOUSECOOPERS OY AS THE AUDITORS FOR FISCAL YEAR 2007. ISSUER For For 10. APPROVAL OF THE GRANT OF STOCK OPTIONS TO SELECTED PERSONNEL. ISSUER For For 11. APPROVAL OF THE REDUCTION OF THE SHARE ISSUE PREMIUM. ISSUER For For 12. APPROVAL OF THE PROPOSAL OF THE BOARD ON THE RECORDING OF THE SUBSCRIPTION PRICE FOR SHARES ISSUED BASED ON STOCK OPTIONS ISSUER For For 13. APPROVAL OF THE AUTHORIZATION TO THE BOARD ON THE ISSUANCE OF SHARES AND SPECIAL RIGHTS ENTITLING TO SHARES. ISSUER For For 14. AUTHORIZATION TO THE BOARD TO REPURCHASE NOKIA SHARES. ISSUER For Take No Action 15. MARK THE "FOR" BOX IF YOU WISH TO INSTRUCT NOKIA'S LEGAL COUNSELS TO VOTE IN THEIR DISCRETION ON YOUR BEHALF ONLY UPON ITEM 15 ISSUER Company Name Meeting Date CUSIP Ticker CVS/CAREMARK CORPORATION 05/09/07 126650100 CVS MANAGEMENT Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. ELECTION OF DIRECTOR: EDWIN M. BANKS ISSUER For For 1B. ELECTION OF DIRECTOR: C. DAVID BROWN II ISSUER For For 1C. ELECTION OF DIRECTOR: E. MAC CRAWFORD ISSUER For For 1D. ELECTION OF DIRECTOR: DAVID W. DORMAN ISSUER For For 1E. ELECTION OF DIRECTOR: KRISTEN E. GIBNEY WILLIAMS ISSUER For For 1F. ELECTION OF DIRECTOR: ROGER L. HEADRICK ISSUER For For 1G. ELECTION OF DIRECTOR: MARIAN L. HEARD ISSUER For For 1H. ELECTION OF DIRECTOR: WILLIAM H. JOYCE ISSUER For For 1I.ELECTION OF DIRECTOR: JEAN-PIERRE MILLON ISSUER For For 1J. ELECTION OF DIRECTOR: TERRENCE MURRAY ISSUER For For 1K. ELECTION OF DIRECTOR: C.A. LANCE PICCOLO ISSUER For For 1L. ELECTION OF DIRECTOR: SHELI Z. ROSENBERG ISSUER For For 1M. ELECTION OF DIRECTOR: THOMAS M. RYAN ISSUER For For 1N. ELECTION OF DIRECTOR: RICHARD J. SWIFT ISSUER For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2007 FISCAL YEAR. ISSUER For For 3. PROPOSAL TO ADOPT THE COMPANY'S 2 PLAN. ISSUER For For 4. PROPOSAL TO ADOPT THE COMPANY'S 2 ISSUER Against For 5. STOCKHOLDER PROPOSAL REGARDING LIMITS ON CEO COMPENSATION. SHAREHOLDER Against For 6. STOCKHOLDER PROPOSAL REGARDING SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. SHAREHOLDER Against For 7. STOCKHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING BY THE COMPANY. SHAREHOLDER Against For 8.STOCKHOLDER PROPOSAL REGARDING THE RELATIONSHIP BETWEEN THE COMPANY AND COMPENSATION CONSULTANTS. SHAREHOLDER Against For 9. STOCKHOLDER PROPOSAL REGARDING THE COMPANY'S POLICY ON STOCK OPTION GRANTS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker CVS/CAREMARK CORPORATION 05/09/07 126650100 CVS OPPOSITION Vote MRV Proposal Proposed by Issuer or Security Holder For Mgmt Position Unknown 1.PROPOSAL SUBMITTED BY AMALGAMATED BANK LONG VIEW COLLECTIVE INVESTMENT FUNDREQUESTING THAT THE BOARD OF DIRECTORS ADOPT A POLICY WITH RESPECT TO THE COMPANY'S PRACTICES IN MAKING AWARDS OF EQUITY COMPENSATION TO DIRECTORS AND EXECTIVES. SHAREHOLDER Company Name Meeting Date CUSIP Ticker ALLTEL CORPORATION 05/15/07 020039103 AT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For SCOTT T. FORD For For L.L GELLERSTEDT, III For For EMON A. MAHONY, JR. For For RONALD TOWNSEND For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS ISSUER Company Name Meeting Date CUSIP Ticker ACE LIMITED 05/17/07 G0070K103 ACE Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. ELECTION OF DIRECTOR: BRIAN DUPERREAULT ISSUER For For 1B. ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ ISSUER For For 1C. ELECTION OF DIRECTOR: PETER MENIKOFF ISSUER For For 1D. ELECTION OF DIRECTOR: ROBERT RIPP ISSUER For For 1E. ELECTION OF DIRECTOR: DERMOT F. SMURFIT ISSUER For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ACE LIMITED FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007 ISSUER Company Name Meeting Date CUSIP Ticker TARGET CORPORATION 05/24/07 87612E106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For CALVIN DARDEN For For ANNE M. MULCAHY For For STEPHEN W. SANGER For For GREGG W. STEINHAFEL For For 2. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER For For 3. COMPANY PROPOSAL TO APPROVE THE OFFICER SHORT- TERM INCENTIVE PLAN. ISSUER For For 4. COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS. ISSUER Against For 5. SHAREHOLDER PROPOSAL REGARDING ADDITIONAL DISCLOSURE OF POLITICAL CONTRIBUTIONS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker MEDCO HEALTH SOLUTIONS, INC. 05/24/07 58405U1102 MHS Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For HOWARD W. BARKER, JR. For For DAVID B. SNOW, JR. For For 2. TO AMEND THE COMPANY'S SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE PHASE-IN OF THE ANNUAL ELECTION OF DIRECTORS. ISSUER For For 3. TO APPROVE THE 2 ISSUER For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. ISSUER Company Name Meeting Date CUSIP Ticker THE HOME DEPOT, INC. 05/24/07 437076102 HD Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. ELECTION OF DIRECTOR: DAVID H. BATCHELDER ISSUER For For 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE ISSUER For For 1C. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN ISSUER For For 1D. ELECTION OF DIRECTOR: JOHN L. CLENDENIN ISSUER For For 1E. ELECTION OF DIRECTOR: CLAUDIO X. GONZALEZ ISSUER For For 1F. ELECTION OF DIRECTOR: MILLEDGE A. HART, III ISSUER For For 1G. ELECTION OF DIRECTOR: BONNIE G. HILL ISSUER For For 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. ISSUER For For 1I. ELECTION OF DIRECTOR: HELEN JOHNSON-LEIPOLD ISSUER For For 1J. ELECTION OF DIRECTOR: LAWRENCE R. JOHNSTON ISSUER For For 1K. ELECTION OF DIRECTOR: KENNETH G. LANGONE ISSUER For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 3, 2008 ISSUER Against For 3. SHAREHOLDER PROPOSAL REGARDING POISON PILL IMPLEMENTATION SHAREHOLDER Against For 4. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE SHAREHOLDER Against For 5. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION SHAREHOLDER Against For 6. SHAREHOLDER PROPOSAL REGARDING MANAGEMENT BONUSES SHAREHOLDER Against For 7. SHAREHOLDER PROPOSAL REGARDING RETIREMENT BENEFITS SHAREHOLDER Against For 8. SHAREHOLDER PROPOSAL REGARDING EQUITY COMPENSATION SHAREHOLDER Against For 9. SHAREHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR PERFORMANCE SHAREHOLDER Against For 10. SHAREHOLDER PROPOSAL REGARDING POLITICAL NONPARTISANSHIP SHAREHOLDER Against For 11. SHAREHOLDER PROPOSAL REGARDING CHAIRMAN AND CEO SHAREHOLDER Company Name Meeting Date CUSIP Ticker THE BANK OF NEW YORK COMPANY, INC. 05/24/07 064057102 BK Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. TO ADOPT THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, DATED AS OF 12/3/06, AMENDED AND RESTATED AS OF 2/23/07, AND FURTHER AMENDED AND RESTATED AS OF 3/30/07, BY AND BETWEEN MELLON FINANCIAL CORPORATION, THE BANK OF NEW YORK COMPANY, INC. AND THE BANK OF NEW YORK MELLON CORPORATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. ISSUER For For 2. TO APPROVE A PROVISION IN THE CERTIFICATE OF INCORPORATION OF NEWCO REQUIRING THE AFFIRMATIVE VOTE OF THE HOLDERS OF AT LEAST 75 PERCENT OF THE OUTSTANDING VOTING SHARES OF NEWCO FOR DIRECT SHAREHOLDER AMENDMENT OF ARTICLE V OF THE BY-LAWS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. ISSUER For For 3. TO APPROVE THE NUMBER OF AUTHORIZED SHARES OF NEWCO CAPITAL STOCK AS SET FORTH IN NEWCO'S CERTIFICATE OF INCORPORATION. ISSUER For For 4. TO ADJOURN THE BANK OF NEW YORK SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING TO SOLICIT ADDITIONAL PROXIES. ISSUER Company Name Meeting Date CUSIP Ticker IRON MOUNTAIN INCORPORATED 05/24/07 462846106 IRM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For CLARKE H. BAILEY For For CONSTANTIN R. BODEN For For KENT P. DAUTEN For For ARTHUR D. LITTLE For For C. RICHARD REESE For For VINCENT J. RYAN For For LAURIE A. TUCKER For For 2. RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE&TOUCHE LLP AS THE OCMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. ISSUER Company Name Meeting Date CUSIP Ticker EXXON MOBIL CORPORATION 05/30/07 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For M.J. BOSKIN For For W.W. GEORGE For For J.R. HOUGHTON For For W.R. HOWELL For For R.C. KING For For P.E. LIPPINCOTT For For M.C. NELSON For For S.J. PALMISANO For For S.S. REINEMUND For For W.V. SHIPLEY For For J.S. SIMON For For R.W. TILLERSON For For 2. RATIFICATION OF INDEPENDENT AUDITORS () ISSUER For For 3. CUMULATIVE VOTING () SHAREHOLDER Against For 4. SPECIAL SHAREHOLDER MEETINGS () SHAREHOLDER Against For 5. BOARD CHAIRMAN AND CEO () SHAREHOLDER Against For 6. DIVIDEND STRATEGY () SHAREHOLDER Against For 7. SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION (PAGE 50) SHAREHOLDER Against For 8.CEO COMPENSATION DECISIONS () SHAREHOLDER Against For 9. EXECUTIVE COMPENSATION REPORT () SHAREHOLDER Against For 10. EXECUTIVE COMPENSATION LIMIT ()+C365 SHAREHOLDER Against For 11. INCENTIVE PAY RECOUPMENT () SHAREHOLDER Against For 12. POLITICAL CONTRIBUTIONS REPORT () SHAREHOLDER Against For 13. AMENDMENT OF EEO POLICY () SHAREHOLDER Against For 14. COMMUNITY ENVIRONMENTAL IMPACT () SHAREHOLDER Against For 15. GREENHOUSE GAS EMISSIONS GOALS() SHAREHOLDER Against For 16. CO2 INFORMATION AT THE PUMP () SHAREHOLDER Against For 17. RENEWABLE ENERGY INVESTMENT LEVELS () SHAREHOLDER Company Name Meeting Date CUSIP Ticker MONSTER WORLDWIDE, INC. 5/30/07 611742107 MNST Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR ISSUER For For SALVATORE IANNUZZI For For ROBERT J. CHRENC For For GEORGE R. EISELE For For JOHN GAULDING For For MICHAEL KAUFMAN For For RONALD J. KRAMER For For PHILIP R. LOCHNER, JR. For For DAVID A. STEIN For For 2. RATIFICATION OF THE APPOINTMENT OF BDO SEIDMAN, LLP AS MONSTER WORLDWIDE, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007 ISSUER Company Name Meeting Date CUSIP Ticker WAL-MART STORES, INC 06/01/2007 931142103 WMT Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ ISSUER For For 1B. ELECTION OF DIRECTOR: JAMES W. BREYER ISSUER For For 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS ISSUER For For 1D. ELECTION OF DIRECTOR: JAMES I. CASH, JR. ISSUER For For 1E. ELECTION OF DIRECTOR: ROGER C. CORBETT ISSUER For For 1F. ELECTION OF DIRECTOR: DOUGLAS N. DAFT ISSUER For For 1G. ELECTION OF DIRECTOR: DAVID D. GLASS ISSUER For For 1H. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ ISSUER For For 1I. ELECTION OF DIRECTOR: ALLEN I. QUESTROM ISSUER For For 1J. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. ISSUER For For 1K. ELECTION OF DIRECTOR: JACK C. SHEWMAKER ISSUER For For 1L. ELECTION OF DIRECTOR: JIM C. WALTON ISSUER For For 1M. ELECTION OF DIRECTOR: S. ROBSON WALTON ISSUER For For 1N. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS ISSUER For For 1O. ELECTION OF DIRECTOR: LINDA S. WOLF ISSUER For For 02. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS ISSUER Against For 03. CHARITABLE CONTRIBUTIONS REPORT ISSUER Against For 04. UNIVERSAL HEALTH CARE POLICY ISSUER Against For 05. PAY-FOR-SUPERIOR-PERFORMANCE ISSUER Against For 06. EQUITY COMPENSATION GLASS CEILING ISSUER Against For 07. COMPENSATION DISPARITY ISSUER Against For 08. BUSINESS SOCIAL RESPONSIBILITY REPORT ISSUER Against For 09. EXECUTIVE COMPENSATION VOTE ISSUER Against For 10. POLITICAL CONTRIBUTIONS REPORT ISSUER Against For 11. SOCIAL AND REPUTATION IMPACT REPORT ISSUER Against For 12. CUMULATIVE VOTING ISSUER Against For 13. QUALIFICATIONS FOR DIRECTOR NOMINEES ISSUER Company Name Meeting Date CUSIP Ticker CATERPILLAR INC. 06/13/2007 149123101 CAT Vote MRV Proposal Proposed by Issuer or Security Holder For For 01. DIRECTOR ISSUER For For 1. JOHN T. DILLON For For 2. JUAN GALLARDO For For 3. WILLIAM A. OSBORN For For 4. EDWARD B. RUST, JR. For For RATIFY AUDITORS ISSUER Against For 02. STOCKHOLDER PROPOSAL-SEPARATE CEO & CHAIR SHAREHOLDER Against For 03. STOCKHOLDER PROPOSAL-MAJORITY VOTE STANDARD SHAREHOLDER SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) COUNTRY Mutual Funds Trust By (Signature and Title)*/s/ Kurt F. Bock Kurt Bock, Treasurer Principal Executive Officer Date8/13/2007 * Print the name and title of each signing officer under his or her signature.
